DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-16, 18-24 and 27 are pending, of which claim 11 is independent. Claims 1-10, 17, 25, 26 and 28 were cancelled.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Donald E. Stout, attorney of record on 5/19/2022.
The application has been amended (Claims 11, 12-16, 18-24, and 27) and claims 17 and 26 are cancelled as follows: 
11. (Currently Amended) A computer method for controlling operation of a wave energy system based on determining an excitation force exerted by incident waves on a mobile part of the wave energy system, the wave energy system converting wave energy to electrical energy through the mobile part cooperating with a conversion machine, which converts the excitation force exerted by the waves on the mobile part into electrical energy, the mobile part moving with respect to the conversion machine under action of the waves, comprising:
a) measuring position and velocity of the mobile part by using sensors;
b) measuring force exerted by the conversion machine on the mobile part by using sensors;
c) constructing a model of radiation force exerted on the mobile part, the model of radiation force relating radiation force to the velocity of the mobile part;
d) constructing a model of drag force exerted on the mobile part, the model of drag force relating drag force to velocity of the mobile part;
e) constructing a dynamic model of the wave energy system relating the excitation force exerted by the incident waves on the mobile part to position of the mobile part, to velocity of the mobile part, to force exerted by the conversion machine on the mobile part, to the radiation force exerted on the mobile part and to the drag force exerted on the mobile part; 
f) determining the excitation force exerted by the incident waves on the mobile part using the dynamic model, the model of radiation force, the model of drag force, the measured position and the measured velocity, and the measured force exerted by the conversion machine on the mobile part, and using an unscented Kalman filter constructed from a random walk model of the excitation force exerted by the incident waves on the mobile part; and 
g) controlling the operation of the wave energy system by controlling the mobile part of the conversion machine of the wave energy system by predictive control based on the determined excitation force.

Please amend each of the preambles in claims 12-16, 18-24 and 27 in line 1 replace ‘A method’ with --The computer method--.

17. (Cancelled).
26. (Cancelled).

Allowable Subject Matter
The reasons for allowance were set forth in the Notice of Allowance action dated 2/28/2022, and are not repeated here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/             Primary Examiner, Art Unit 2148